Citation Nr: 1734313	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-50 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for seborrheic dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for seborrheic dermatitis and assigned a noncompensable evaluation, effective May 21, 2008.  Jurisdiction of the case is now before the RO in Montgomery, Alabama. 

The Board, in pertinent part, remanded the issue on appeal for additional development in September 2014 and July 2015.  As the actions specified in the remands have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

After the most recent supplemental statement of the case was issued in June 2016, additional medical evidence was associated with the claims file.  As the records include non-pertinent evidence to the issue on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

In July 2016, the veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes the change in representation.

In April 2017, the Board, in pertinent part, stayed action on the issue of entitlement to an initial compensable evaluation for seborrheic dermatitis, because the Board was appealing the United States Court of Appeals for Veterans Claims (Court) decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), which denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  It was expected that the appeal of the Court decision to the United States for the Federal Circuit (Federal Circuit) might affect the matter currently on appeal; therefore, the Board issued a stay until a final decision in the appeal of Johnson was reached.  A recent July 2017 decision by the Federal Circuit issued an opinion in Johnson v. Shulkin, 862 F.3d 1351 (2017) that reversed the decision by the Court in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit found that the use of topical corticosteroids did not automatically mean systemic therapy because the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7806 distinguished between systemic and topical therapy.  The Federal Circuit determined that the use of a topic corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Based on the final decision being reached by the Federal Circuit, the current appeal has been properly returned to the Board for appellate consideration.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that his seborrheic dermatitis affects an estimated five percent of his exposed skin; but, it does not require systemic therapy.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DCs) 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Higher Evaluation

The Veteran asserts that his service-connected seborrheic dermatitis is present on his ears, eyebrows, in and around his nose, and on his right leg.  To treat his condition, he says he must apply cream to those areas on a daily basis to prevent break outs.  He explained that he has used the following medication to treat his skin problem: Nystatin, Triamcinolone Acetonide Cream, and Ketoconazole Cream.  Based on his application of the cream to all of the affected areas of his body, he contends that he should receive a compensable evaluation.  See November 2009 VA Form 9 and July 2014 statement.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

The Veteran's seborrheic dermatitis has been currently evaluated as noncompensable, effective May 21, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under Diagnostic Code 7806, a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. 

A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

January 2008 and May 2008 VA treatment records document that the Veteran complained of having a rash around his nose, beard and hairline, on his chin, and behind the ears.  An objective evaluation found no obvious rash, but hyperpigmentation was found in his nasolabial folds from previous outbreaks.  Multiple medications were identified as used to treat the Veteran's skin, including Triamcinolone cream, Nizoral cream and shampoo, and Mycolog cream.  The VA treating dermatologist noted that seborrheic dermatitis is a recurrent disease, and there is no cure, only control.  

In December 2008, the Veteran underwent a VA skin examination.  The Veteran reported his current skin symptomatology.  Upon objective evaluation, the VA examiner found a small amount of white plaque around the corners of the Veteran's nose and behind his ears.  On the lateral aspect of his right lower thigh just proximal to his knee, he had several white patches which were reportedly pruritic.  The white plaques were approximately one centimeter (cm.) to two cm. in diameter with some scaling with greasy appearance of seborrheic dermatitis.  No other skin lesions were noted.  Overall, the VA examiner concluded that the areas affected (corners of nose, behind his ears, and lateral right thigh) involved three percent of his total body surface area.  

VA treatment records from December 2009 to August 2010 document that the Veteran was using ketoconazole shampoo and cream to treat his seborrheic dermatitis.  Subsequent VA treatment records do not document any further clinic visits complaining of a rash or obtaining any treatment for his seborrheic dermatitis.  

In May 2014, the Veteran was afforded a VA skin examination.  The Veteran reported having flare-ups four times a year where he had small patches of eczema located on the anterior thighs, around the nasal fold, and behind his ears.  During his current examination, the Veteran denied having any active lesions.  He was currently being treated with a Vaseline-equivalent medication constantly or near-constantly.  Upon objective evaluation, the VA examiner noted that the Veteran's seborrheic dermatitis did not cause scarring or disfigurement of the head, face, or neck.  Zero percent of the total body area or exposed area was found to be affected by his skin condition.  

In December 2014, the Veteran was afforded another VA skin examination.  The Veteran reported that he had flare-ups of his rash approximately every 90 days, and that his last flare-up occurred three weeks ago.  The last flare-up involving his lower limbs was two to three months ago.  Upon objective evaluation, the VA examiner found that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  He had not been treated with oral or topical medications in the past 12 months for any skin condition.  Less than five percent of the Veteran total body and less than five percent of his exposed area was found to be affected by his skin condition.  Slightly hyperpigmented dry skin on both earlobes and slight scaling on his right nasolabial fold was observed.  No rash on his lower limbs or neck area was found.  A review of his medical records showed that the Veteran had not received prescription medications related to his skin condition for the past three years.  The Veteran reported using leftover cream given by VA and an over-the-counter (OTC) cream to treat his rash, however, he was unable to identify either medication.  Overall, given the location that the Veteran reported his rash would cover on his face and neck, the VA examiner opined that the rash would cover less than five percent of his total body area and less than five percent of his exposed area most of the time and during flare-ups.  However, without any documentation of a rash on his legs or statements in the medical records, the VA examiner said it would be mere speculation to make a diagnosis or estimate the area involved.  

In May 2016, the Veteran was provided a supplemental VA medical opinion.  The VA examiner reviewed the Veteran's medical records and took into consideration his lay statements concerning the extent of his rash and the frequency of his flare-ups.  The VA examiner noted that there were no current prescriptions for Nizoral cream or shampoo or any treatment of seborrheic dermatitis.  Finding the Veteran's statements credible regarding the occasional presence of the rash on his legs and the flare-ups occurring four times a year as well as his statement that he continued to use leftover Nizoral cream prescribed by VA, the VA examiner opined that the Veteran's seborrheic dermatitis affected an estimated five percent of exposed skin.   

Based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that throughout the appeal period, his seborrheic dermatitis warrants a 10 percent evaluation.  In other words, the most favorable evidence, in the form of the May 2016 VA opinion, demonstrates that the Veteran's seborrheic dermatitis affects an estimated five percent of his exposed skin.  Although the prior VA examinations found less than five percent of total body area and exposed area affected by the Veteran's skin condition, most notably, the December 2014 VA examiner also found that he was unable to estimate the area affected by the rash on his legs.  Admittedly, the December 2014 VA examiner found that he was unable to estimate the area involved or to determine the diagnosis for the rash identified by the Veteran on his legs as there was no medical documentation to support it.  Nevertheless, the May 2016 VA examiner found the Veteran's statements regarding the extent and frequency of his rash credible.  As the May 2016 VA examiner's opinion was based on a thorough review of the Veteran's medical records and consideration of his lay statements, the Board finds that the May 2016 VA opinion is more persuasive than December 2014 VA examiner's opinion.  Therefore, the Board concludes that the evidence is at least in equipoise that the Veteran's seborrheic dermatitis is affected by five percent of his exposed area, and thus 10 percent disabling.   

However, a higher 30 percent evaluation for the Veteran's seborrheic dermatitis is not warranted, because at no time during the appeal period does the evidence show that his seborrheic dermatitis covered 20 to 40 percent of his entire body, or more than 40 percent of exposed areas.  Furthermore, the evidence does not show that the Veteran required the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs in the past 12-month period.  Rather, the clinical evidence, as well as the Veteran's own reports, indicate that he did not receive any prescribed medication for the past three years.  Indeed, the Veteran acknowledged that he was treating his skin rash with leftover topical medication he had received from VA and OTC medication.  None of his medical records, or any of the VA examiners, identified the Veteran's various topical medications as systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (2017).  Therefore, the Board concludes that there is no basis under the rating criteria upon which to award a higher than 10 percent evaluation under Diagnostic Code 7806.  

Nor does the evidence show that the Veteran's skin disorder warrants a higher evaluation under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in the Veteran's case.  There is no evidence of scarring disfigurement involving the head, face, or neck.  There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2016).

In summary, the Board finds that resolving all reasonable doubt in favor of the Veteran, his service-connected seborrheic dermatitis is entitled to a 10 percent evaluation, but no higher; therefore, his increased evaluation claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 10 percent evaluation, but no higher, for seborrheic dermatitis is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


